UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6699



EDWARD HOWARD NORRIS,

                                           Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-616-AM)


Submitted:   September 6, 2002        Decided:   September 23, 2002


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Howard Norris, Appellant Pro Se.  Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Howard Norris seeks to appeal the district court’s

order granting the Respondent’s motion to dismiss and dismissing

his petition filed under 28 U.S.C. § 2254 (2000).         We have reviewed

the record and the district court’s opinion and conclude on the

reasoning   of   the   district   court   that   Norris   has   not   made   a

substantial showing of the denial of a constitutional right.             See

Norris v. Baskerville, No. CA-01-616-AM (E.D. Va. filed Apr. 18,

2002 & entered Apr. 19, 2002).      Accordingly, we deny a certificate

of appealability and dismiss the appeal.         See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2